PER CURIAM:
Ben A. Potts appeals the district court’s order dismissing his mandamus action for failure to state a claim. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Potts v. Fed. Bureau of Prisons, No. 7:07-cv-00438-jlk, 2007 WL 2815212 (W.D.Va. Sept. 25, 2007). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process. AFFIRMED.